UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6146


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICO LAMONT MARTIN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Bruce H. Hendricks, District Judge. (6:16-cr-00615-BHH-1; 6:19-cv-01054-
BHH)


Submitted: June 30, 2021                                          Decided: July 2, 2021


Before AGEE, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeremy Brian Gordon, JEREMY GORDON, PLLC, Mansfield, Texas, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rico Lamont Martin seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable jurists could find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017).

       We have reviewed the record and conclude that Martin has not made the requisite

showing. Accordingly, we deny a certificate of appealability and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




                                             2